Exhibit 77(Q)(1) Exhibits (a)(1)Declaration of Trust dated April 4, 2007 of ING International High Dividend Equity Income Fund - Filed as an exhibit to the initial Registration Statement filed on Form N-2 on April, 2007 and incorporated herein by reference. (e)(1)Advisory Agreement dated August 28, 2007 between ING International High Dividend Equity Income Fund and ING Investment LLC – Filed as an exhibit to Pre-Effective Amendment No. 3 to the Registrant’s Registration Statement filed on Form N-2 on September 25, 2007 and incorporated herein by reference. (e)(2)Sub-Advisory Agreement dated August 28, 2007 between ING Investments LLC and ING Investment Management Co. -Filed as an exhibit to Pre-Effective Amendment No. 3 to the Registrant’s Registration Statement filed on Form N-2 on September 25, 2007 and incorporated herein by reference. (e)(3)Sub-Sub-Advisory Agreement dated August 28, 2007 between ING Investment Management Co. and ING Investment Management Advisors B.V. - Filed as an exhibit to Pre-Effective Amendment No. 3 to the Registrant’s Registration Statement filed on Form N-2 on September 25, 2007 and incorporated herein by reference. (e)(4)Sub-Sub-Advisory Agreement dated August 28, 2007 between ING Investment Management Col and ING Investment Management Asia/Pacific (Hong Kong) Limited - Filed as an exhibit to Pre-Effective Amendment No. 3 to the Registrant’s Registration Statement filed on Form N-2 on September 25, 2007 and incorporated herein by reference.
